Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Daniel Williams (Reg. No. 45,221) on Sep. 8, 2021.
The application has been amended as follows:
IN THE CLAIMS
Claim 2-6, 8 and 10 are canceled.
Claims 1, 7 and 9 are amended as presented below:
1. (Currently amended) A communication method for a communication system including a control plane apparatus, a plurality of network slice systems, and an authentication apparatus, the communication method comprising:
receiving, by the control plane apparatus, a first message from a communication terminal, wherein the first message includes an identity of the communication terminal and information on the plurality of network slice systems;
authenticating, by the control plane apparatus and the authentication apparatus, the communication terminal for information on each of the plurality of network slice systems 
sending, by the control plane apparatus, a second message to the communication terminal, wherein the second message includes whether the authentication has succeeded or not,
wherein in a case where the authentication has failed, the control plane apparatus 
sends a cause value on the failure of the authentication to the communication terminal.
2-6. (Canceled)
7. (Currently amended) A communication method for a communication terminal that communicates with a communication system including a control plane apparatus and a plurality of network slice systems, the communication method comprising:
sending a first message including an identity of the communication terminal and information on the plurality of network slice systems to the control plane apparatus; [[and]]
receiving a second message including whether authentication of the communication terminal has succeeded or not for information on each of the plurality of network slice systems associated with the identity of the communication terminal from the control plane apparatus; and
in a case where the authentication has failed, receiving a cause value on the failure of the authentication from the control plane apparatus.
8. (Canceled)
9. (Currently amended) A communication method for a control plane apparatus used in a communication system, the communication method comprising: 
receiving a first message including an identity of a communication terminal and information on a plurality of network slice systems from the communication terminal; 
authenticating the communication terminal for information on each of the plurality of network slice systems associated with the identity of the communication terminal; [[and]] 
; and
in a case where the authentication has failed, sending a cause value on the failure of the authentication to the communication terminal.
10. (Canceled)	
Reasons for Allowance
Claims 1, 7 and 9 are allowed (renumbered as claims 1-3).
The following is an examiner’s statement of reasons for allowance:
Claims 1, 7 and 9 are allowed. The reasons for allowance are clear on the record and in view of Applicant’s amendments.
Regarding claim 1, In addition to Applicant’s amendments, the prior arts of the record 
fail to suggest, disclose or teach in combination to render obvious all the limitations of the claim. 
In particular, Wang et al. (US 2019/0037409 A1, Provisional application No. 
62/306,738 filed on March 11,2016, hereinafter Wang), discloses a WTRU may decide to connect to multiple network slices based on the configuration of the device and initiates a request including multiple slice identifiers or service names (please see Fig. 7, paragraph [0086], prov. paragraph [0078]), Wang further discloses that upon receiving the connection request, the handling control function interacts with other network functions to complete the connection; the network slice function to perform additional authentication on the WTRU (please see paragraph [0084], prov. paragraph [0078]).
Vrzic et al. (US 2016/0353465 A1, hereinafter Vrzic), discloses that service specific CM initiates an authentication procedure in association with the service specific authentication, 
However Wang and Vrzic combined fail to explicitly disclose, “wherein in a case where the authentication has failed, the control plane apparatus sends a cause value on the failure of the authentication to the communication terminal in conjunction with authenticating, by the control plane apparatus and the authentication apparatus, the communication terminal for information on each of the plurality of network slice systems associated with the identity of the communication terminal; and sending, by the control plane apparatus, a second message to the communication terminal, wherein the second message includes whether the authentication has succeeded or not” as recited in claim 1, over any of the prior art of record, alone or in combination.
Regarding claim 7, In addition to Applicant’s amendments, the prior arts of the record fail to suggest, disclose or teach in combination to render obvious all the limitations of the claim. 
In particular, Wang discloses a WTRU may decide to connect to multiple network slices based on the configuration of the device and initiates a request including multiple slice identifiers or service names (please see Fig. 7, paragraph [0086], prov. paragraph [0078]), Wang further discloses that upon receiving the connection request, the handling control function interacts with other network functions to complete the connection; the network slice function to perform additional authentication on the WTRU (please see paragraph [0084], prov. paragraph [0078]).
Vrzic discloses that service specific CM initiates an authentication procedure in association with the service specific authentication, authorization and if the UE is determined to be authorized, the service specific CM sends an attached response indicating the UE is admitted (please see paragraph [0071]).
in a case where the authentication has failed, receiving a cause value on the failure of the authentication from the control plane apparatus in conjunction with receiving a second message including whether authentication of the communication terminal has succeeded or not for information on each of the plurality of network slice systems associated with the identity of the communication terminal from the control plane apparatus” as recited in claim 7, over any of the prior art of record, alone or in combination.
Regarding claim 9, In addition to Applicant’s amendments, the prior arts of the record fail to suggest, disclose or teach in combination to render obvious all the limitations of the claim. 
In particular, Wang discloses a WTRU may decide to connect to multiple network slices based on the configuration of the device and initiates a request including multiple slice identifiers or service names (please see Fig. 7, paragraph [0086], prov. paragraph [0078]), Wang further discloses that upon receiving the connection request, the handling control function interacts with other network functions to complete the connection; the network slice function to perform additional authentication on the WTRU (please see paragraph [0084], prov. paragraph [0078]).
Vrzic discloses that service specific CM initiates an authentication procedure in association with the service specific authentication, authorization and if the UE is determined to be authorized, the service specific CM sends an attached response indicating the UE is admitted (please see paragraph [0071]).
However, Wang and Vrzic combined fail to explicitly disclose, “in a case where the authentication has failed, sending a cause value on the failure of the authentication to the communication terminal in conjunction with authenticating the communication terminal for information on each of the plurality of network slice systems associated with the identity of the communication terminal; sending a second message including whether the authentication has succeeded or not to the communication terminal” as recited in claim 9, over any of the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 



/FARID SEYEDVOSOGHI/            Examiner, Art Unit 2645